MEMORANDUM **
Melvin R. Hassell appeals pro se the district court’s order dismissing without leave to amend his action alleging, among other things, violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-68 (“RICO”). We have jurisdiction pursuant to 28 U.S.C. § 1291, and, after de novo review, Schmier v. U.S.Ct. of Appeals for the Ninth Circuit, 279 F.3d 817, 824 (9th Cir.2002), we affirm.
The district court properly concluded that Hassell’s RICO claim arising from an October 1994 corporate merger was barred by the four-year statute of limitations. See Grimmett v. Brown, 75 F.3d 506, 510-12 (9th Cir.1996).
The district court was not required to inform Hassell of the deficiencies with his amended complaint and grant him leave to amend because it was clear that he could not allege a timely RICO claim. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987) (a notice of deficiencies and opportunity to amend are not required when amendment would not cure the complaint’s deficiencies).
Hassell’s contention that the district court improperly relied upon a transcript of a settlement hearing among the parties in a related state court action is not supported by the record.
We do not consider the district court’s dismissal of Hassell’s remaining causes of action and imposition of Rule 11 sanctions, because Hassell does not challenge those rulings on appeal. See Miller v. Fairchild Indus., Inc., 797 F.2d 727, 738 (9th Cir. 1986) (“Court of Appeals will not ordinarily consider matters on appeal that are not specifically and distinctly argued in appellant’s opening brief’).
We deny all pending requests for sanctions and costs pursuant to Fed. R.App. P. 38 and for attorney’s fees pursuant to Fed. RApp. P. 39, without prejudice to the filing of such motions in accordance with Fed. RApp. P. 38 and Ninth Circuit Rule 39-1.6.
We also deny without prejudice Alpha Omega Publications, Inc.’s motion for judicial notice.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.